DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 9 March 2022 is acknowledged.
Claims 6-7, 17-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 March 2022.
Applicant identified claims 1-3 and 8-11 for examination.  However since it is not a search burden to find a barrier with or without apertures, claims 12-16 are also examined.  In addition, claims 4 and 5 appear to reflect the embodiment of elected Species A seen in Figs. 1 and 2 and will be examined.

Claim Objections
Claim 9 is objected to because of the following informalities:  “be adhere” should be “be adhered” or only “adhere”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixneuf (FR 2819484) 
Regarding claim 1, Dixneuf discloses a product display package comprising: 
A product tray (at 1) configured to hold one or more products at 4, the product tray comprising:
A bottom wall connected to a front wall, to a back wall, to a left side wall, and to a right side wall to form an interior chamber in the product tray, fig. 1a; and
A display opening (top opening fig. 1a) which provides physical access to the interior chamber.
Dixneuf further discloses a barrier label at 5 adhered to the product tray such that it overlies the display opening, wherein the barrier label includes a center panel that substantially closes the display opening, Fig. 2a and 1a.

Regarding claims 2 and 3, Dixneuf further discloses that the product tray comprises one or more display windows in one or more of the front wall and back walls, Fig. 1 a, at the cutout portion of the front wall where the front of product 4 can be seen.

Regarding claim 8, Dixneuf further discloses that the barrier label includes adhesive (glue) to adhere the barrier label to the product tray in one or more locations, see translation right after section <Desc / Clms Page number 6>.

Regarding claim 9, Dixneuf further discloses that the barrier label is configured to adhere to the product tray at a first side, extend over the display opening, and be adhered to the product tray at a second side, fig. 1A (barrier label sides at 7 are adhered), see translation right after section <Desc / Clms Page number 6> and abstract translation. 

Regarding claim 10, Dixneuf further discloses that the center panel of the barrier label is substantially planar, fig. 2a and 1a.

Regarding claim 11, Dixneuf further discloses that the barrier label is solid, or non-perforated, fig. 2a and 1a.

Regarding claims 15 and 16, Dixneuf further discloses that the barrier label includes one or more fold lines for folding the barrier into a U-shape, fig. 1a, the fold lines delimiting side flaps at 7.

Claim(s) 1, 4, 5, 8-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiman (WO 99/37555).
Regarding claim 1, Heiman discloses a product display package comprising: 
A product tray configured to hold one or more products at 64A, fig. 10, the product tray comprising:
A bottom wall connected to a front wall, to a back wall, to a left side wall, and to a right side wall to form an interior chamber in the product tray, fig. 10 (bottom wall not shown); and
A display opening (top opening you can see the product in the opening, fig. 10) which provides physical access to the interior chamber.
Heiman further discloses a barrier label at 61 adhered to the product tray (via strips at 73A and 73B) such that it overlies the display opening, wherein the barrier label includes a center panel that substantially closes the display opening, Fig. 9 and 10.

Regarding claims 4 and 5, Heiman further discloses that the product tray includes one or more shelves coupled to a top end of the front wall and back wall (front wall at 64A), wherein the display opening is at least partially formed between the one or more shelves, fig. 10.

    PNG
    media_image1.png
    615
    890
    media_image1.png
    Greyscale

Regarding claims 8 and 9, Heiman further discloses that the barrier label includes adhesive to adhere the barrier label to the product tray in one or more locations, adhesive strips 73A and 73 B, fig. 9 and 10, and be adhered to the product tray at a 

Regarding claim 10, Heiman further discloses that the center panel of the barrier label is substantially planar, fig. 9 and 10.

Regarding claims 12 and 13, Heiman further discloses that the barrier label includes a plurality of openings that are micro perforations or ventilation openings, perforations that are capable of venting the inside of the container, fig. 9 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heiman as applied to claims 1 and 12 above and further in view of Bankowski (WO 2014/085845).
Regarding claims 2, 3 and 14, the references applied above teach all of claims 1 and 12, as applied above.  Heiman does not teach display windows in the front or back walls or openings in the barrier label that are aligned with a respective display window. 
Bankowski is analogous art in regard to a product tray for produce.  Bankowski teaches a produce box 10 with a base 12 having pairs of vents 24 in each sidewall (front, back, left and right), figs. 6a-6g, page 6: 10-25.  Bankowski also teaches a cover (lid 18) with sidewall sections having pairs of vents 32 on each face of the sidewalls, figs 5a-5g, page 6:23-10. The pairs of vents in the base and cover are aligned in order to allow air to flow through, col. 4: 10-15 in order to optimize cooling, page 10: 29-31.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging of Heiman to include openings in each of the sidewalls including the front and back walls and corresponding openings in the cover where the cover overlaps the front and back wall in order to allow airflow through the container for optimizing cooling of the produce as per the teaching of Bankowski.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 
KR 2017004355 U teaches a product display package comprising: 
A product tray configured to hold one or more products, the product tray comprising:
A bottom wall connected to a front wall, to a back wall, to a left side wall, and to a right side wall to form an interior chamber in the product tray; and
A display opening (top opening between panels at 80 when they are folded over, fig. 2) which provides physical access to the interior chamber.

    PNG
    media_image2.png
    534
    660
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799